Citation Nr: 1342388	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-21 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected left ear hearing loss. 

2.  Entitlement to an initial rating in excess of 20 percent for service-connected left foot plantar fasciitis. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected 
gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to April 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO, among other things, granted the Veteran service connection for left ear hearing loss and assigned an initial 0 percent (noncompensable) rating, effective May 1, 2009; , granted service connection for left foot plantar fasciitis and assigned an initial 10 percent disability rating, effective May 1, 2009; as well as granted service connection for GERD and assigned an initial  noncompensable rating, effective May 1, 2009.  The Veteran filed a notice of disagreement (NOD) in July 2009.  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010. 

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for left ear hearing loss, left foot plantar fasciitis, and GERD the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  During the pendency of the appeal, a January 2011 rating decision granted the Veteran a higher initial rating of 20 percent for the service-connected left foot plantar fasciitis and a higher rating of 10 percent for GERD, both effective May 1, 2009; inasmuch as higher ratings for these disabilities are available and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA paperless, electronic  claims processing system.  Accordingly, any future consideration of the appeal should take into consideration the existence of this electronic record.

The Board's disposition of the claims for higher ratings for left ear hearing loss and left foot plantar fasciitis is set forth below.  The issue of entitlement to an initial rating in excess of 10 percent for service-connected GERD is addressed in the remand following the order; this matter is being remand to the RO, This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in January 2013, the Veteran filed a claim for higher ratings for his service-connected posttraumatic stress disorder (PTSD), left shoulder strain, left hip and pelvis pain, right knee disability, left knee disability, left ear hearing loss, carpal tunnel syndrome of the right hand, left hand strain, and right hand strain.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO.  Therefore, the Board does not have jurisdiction over the matters, and they are referred to the RO for appropriate action. 


FINDING OF FACT

On March 3, 2011, prior to the promulgation of a decision in the appeal,  with respect to the matters of the Veteran's entitlement to an initial, compensable rating for service-connected left ear hearing loss, and entitlement to an initial rating in excess of 20 percent for the service-connected left foot plantar fasciitis, the RO received notification from the Veteran that a withdrawal of the appeal on these matters  is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the Veteran's entitlement to an initial, compensable rating for service-connected left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the an appeal regarding the Veteran's f entitlement to an initial rating in excess of 10 percent for the service-connected left foot plantar fasciitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn from appeal the matters of  entitlement to an initial, compensable rating for service-connected left ear hearing loss, and entitlement to an initial rating in excess of 20 percent for the service-connected left foot plantar fasciitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on either of these matters, and they must be dismissed.


ORDER

The appeal as to the issue of entitlement to an initial, compensable rating for service-connected left ear hearing loss is dismissed. 

The appeal as to the issue of entitlement to an initial rating in excess of 20 percent for service-connected left foot plantar fasciitis is dismissed.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In September 2013, the Veteran was afforded a VA examination for his service-connected GERD, and a copy of the report of that examination has been associated with the claims file.  However, there is no waiver of initial RO consideration of the evidence and the last supplemental  statement of the case.(SSOC) of record is January 2011.  See 38 C.F.R. § 20.1304 (2013). Hence, a remand of this matter to the RO for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration is necessary.  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the RO should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include all outstanding VA medical records.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if appropriate) ) prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claim-to include that addressed above..

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After completing the requested action, and any additional notification and/or development deemed warranted (to include obtaining an addendum medical opinion, if appropriate), readjudicate the claim for entitlement to an initial rating in excess of 10 percent for service-connected GERD, in light of all pertinent evidence (to particularly include all that added to the paper claims file and electronic folder since the RO's last adjudication of the claim) and legal authority. 

3.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

4.   To help avoid future remand, ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


